DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

The primary reason for the indication of the allow-ability of main claim 1 and of claims 2-10 which depend therefrom is the inclusion therein of the limitations of “multifunction apparatus comprising: a scanning unit configured to scan a scanning medium, a printing unit configured to perform printing on a printing medium, and a housing configured to house the scanning unit and the printing unit, wherein the housing includes a scanning insertion port into which a scanning medium to be scanned is inserted, a scanning discharge port from which the scanning medium scanned is discharged, and a printing discharge port from which the printing medium printed by the printing unit is discharged; wherein the housing includes: a first surface where the scanning insertion port is placed, and a second surface that extends in a direction intersecting the first surface and that is arranged adjacent to a first end side of the first surface, wherein the scanning discharge port in the second surface”.

Further, the Examiner has not discovered any prior art reference which anticipates independent claim 1, and/or renders claims 1-10, obvious to one ordinary skill in the art at the time the invention was made. Thus, claims 2-10 are also allowable for depending from an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677